Citation Nr: 0814281	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  03-15 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent from 
September 25, 1968, to January 29, 1981, for chronic low back 
strain with degenerative disc disease.

2.  Entitlement to an evaluation in excess of 20 percent from 
January 30, 1981, to June 8, 1981, for chronic low back 
strain with degenerative disc disease.

3.  Entitlement to an evaluation in excess of 10 percent from 
June 9, 1981 to December 16, 1985, for chronic low back 
strain with degenerative disc disease.

4.  Entitlement to an effective date earlier than December 
17, 1985, for entitlement to a total rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from September 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted 
entitlement to a TDIU effective from December 17, 1985, 
assigned an earlier effective date of service connection for 
a low back disability, and assigned staged evaluations for 
that disability.  

In November 2004, the veteran testified before the Board via 
videoconference. 

By way of a March 2006 decision, the Board granted the appeal 
in part by awarding an increased (10 percent) evaluation for 
a low back disability from September 1968 to January 1981 and 
from June 1981 to December 1985.  The Board also denied 
increased ratings for the period from January to June 1981 
and for the period from December 1985 onward.  The veteran 
pursued his appeal to the Court of Appeals for Veterans 
Claims (the Court).  By way of a November 2006 Order, the 
Court remanded the case to the Board on a Joint Motion for 
Partial Remand to specifically address only the four issues 
that are listed on the title page of this document.  The 
Court did not remand the issue of whether a rating in excess 
of 60 percent is warranted for the period from December 17, 
1985 forward.  The parties agreed that this issue should be 
dismissed.  See the November 2005 Joint Motion for Remand, 
page 1.

In April 2007, the veteran was informed that he was entitled 
to have another hearing before the Board, if he so chose.  In 
his response, the veteran indicated that he did not wish to 
have another hearing.

In July 2007, the Board acted pursuant to the Court's 
directives and remanded the claims to the RO for further 
development and readjudication.  Specifically, additional 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA) was required, as well as consideration of 
extraschedular evaluation of the veteran's  TDIU claim.  The 
issues regarding assignment of evaluations for a low back 
disability were found to be inextricably intertwined with the 
TDIU claim.  The directed actions having been accomplished, 
the case is now returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  From September 25, 1968, to January 29, 1981, the service 
connected chronic low back strain with degenerative disc 
disease was manifested by characteristic pain on motion; 
there is no evidence of muscle spasm, loss of lateral motion, 
listing of the spine, or marked loss of motion in forward 
bending.

2.  From January 30, 1981, to June 8, 1981, the service 
connected chronic low back strain with degenerative disc 
disease was manifested by a severe loss of function due to 
pain, muscle spasm, narrowing of joint spaces, and limitation 
of lateral motion, with abnormal mobility.

3.  From June 9, 1981, to December 16, 1985, the service 
connected chronic low back strain with degenerative disc 
disease was manifested by characteristic pain on motion; 
there is no evidence of muscle spasm, loss of lateral motion, 
listing of the spine, or marked loss of motion in forward 
bending.

4.  The veteran was gainfully and substantially employed 
prior to December 17, 1985.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
chronic low back strain with degenerative disc disease from 
September 25, 1968, to January 29, 1981, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.71a, Diagnostic 
Code 5295 (2003).

2.  The criteria for an evaluation of 40 percent for chronic 
low back strain with degenerative disc disease from January 
30, 1981, to June 8, 1981, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.71a, Diagnostic Code 5295 
(2003).

3.  The criteria for an evaluation in excess of 10 percent 
chronic low back strain with degenerative disc disease from 
June 9, 1981, to December 16, 1985, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.71a, Diagnostic Code 
5295 (2003).

4.  There is no legal basis for an effective date prior to 
December 17, 1985, for the grant of entitlement to TDIU.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ, due to 
Court decisions during the pendency of the appeal.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in August 2007 that fully addressed all 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ, including 
that relative to specifically identified rating criteria and 
time periods.  Although the notice letter was not sent before 
the initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claims 
and been given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in November 2007 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as any timing error did not affect the essential 
fairness of the adjudication.

VA additionally has a duty to assist the veteran in the 
development of the claims.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development in this regard 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained Social 
Security Administration records (including VA treatment 
records).  The veteran submitted private treatment records 
and statements from O&TS, Dr. RSM, Dr. RAH, and Dr. FAG, and 
was provided an opportunity to set forth his contentions 
during a videoconference hearing before the Board in November 
2004.  The appellant was afforded a VA medical examination in 
March 1970, as well as more recently, but as the claims 
before the Board involve the historical status of the 
veteran's disability, no current examination is necessary.  
Similarly, current medical records have not been actively 
sought, as they do not reflect the status of the low back 
disability during the periods of time (over 20 years ago) 
pertinent to the issues on appeal.  It is noted that it 
appears that attempts to obtain some older records identified 
by the veteran could not be fully pursued, either because the 
sources have specifically stated that the records are 
unavailable, or because the veteran could not sufficiently 
identify an address or custodian of old records to allow 
meaningful development.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Evaluation of the Chronic Low Back Strain with Degenerative 
Disc Disease

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  In this case, because the time 
period involved is not the current one, the historical levels 
of disability have primacy.  Separate ratings may be assigned 
for separate periods of time based on the facts found.  This 
practice is known as "staged" ratings."  Fenderson 
v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

As the veteran was notified in August 2007 correspondence, 
the service connected low back disability is evaluated under 
Diagnostic Code 5295, for lumbosacral strain.  This 
represents the criteria in effect during the time period 
being evaluated.  The criteria for evaluating spinal 
disabilities were amended in 2003, but the new criteria 
cannot be retroactively applied.

Code 5295 provides that lumbosacral strain with slight 
subjective symptoms only was rated 0 percent disabling.  
Lumbosacral strain with characteristic pain on motion was 
rated as 10 percent disabling.  Lumbosacral strain with 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in the standing position, was rated 20 
percent disabling.  Severe lumbosacral strain with listing of 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, was rated 40 
percent disabling.  38 C.F.R. § 4.71a (2003).

In evaluating musculoskeletal disabilities, as here, adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 is required.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Consideration has also been given to application of Code 5292 
(for measuring limitation of motion of the lumbar spine), and 
Code 5293 (for intervertebral disc syndrome), but neither 
would provide any advantage to the veteran or warrant 
assignment of a higher evaluation for any period at issue 
here.

September 25, 1968 to January 29, 1981

There is sparse medical evidence of the functional impairment 
of the veteran's low back disability prior to January 1981.  
Service medical records do show complaints of low back pain 
with radiation n November 1966, and on May 1968 separation 
examination, the veteran reported a history of back trouble.  
The doctor described this as a sporadic low back ache after 
heavy lifting, with no complications.

The veteran has stated that immediately following service he 
sought employment with the Polaroid Corporation, but was 
turned down due to ongoing back problems.   After several 
attempts to identify possible current custodians of any 
records verifying this assertion, it appears that they are 
not available.  

A VA examination was conducted in March 1970.  The veteran 
complained of back problems mainly when performing strenuous 
work.  At the time of the examination, he also stated that he 
had been turned down for a position with Polaroid following 
an x-ray of his back in October 1968.  He reported that in 
service he had done a lot of heavy lifting as a heavy 
equipment mechanic and developed "considerable" back 
trouble.  The veteran reported low back pain when first 
getting out of bed or up from a chair, or when bending.  
There was no radiation.  Physical examination showed no pain 
on bending from an erect position, or with hip flexion or 
straight leg raising.  The lumbosacral area was tender to 
palpation.  X-ray showed no arthritic changes; there was some 
slight narrowing of the LS interspace.  Lumbar strain with 
early degenerative disc disease was diagnosed.

Dr. RSM, a chiropractor, stated in January 2005 
correspondence that his practice had treated the veteran 
since 1978.  The doctor indicated that past and current 
problems could be described as "acute low back pain sharp in 
nature, occurring unpredictably on the left side extending 
into the left gluteal area."  The underlying condition was 
diagnosed as grade II L4, L5 intervertebral disc syndrome.

There is no additional, contemporaneous medical evidence from 
this period of time.  The veteran has stated that he merely 
endured the pain, as he was not a complainer.  He did leave 
his job as a route salesman for a meat company in 1976.  A 
supervisor at this former employer (now out of business), 
stated on a VA Form 21-4192, Request for Employment 
Information in Connection with Claim for Disability Benefits, 
that the veteran was occasionally given a helper due to his 
back pain, and that he left the company on his own due to 
"severe back pain" caused by heavy lifting.  It is unclear 
if the statements were based on review of company records or 
the recollection of the supervisor.  

The evidence of record establishes that there was some 
functional impairment of the low back from September 1968 to 
January 1981.  The veteran has reported ongoing pain through 
this period which, at least at times, caused limitation of 
his occupational functioning.  The degree of this pain and 
impairment cannot be determined based on the available 
evidence, but it is clear that the pain was increased or 
occurred with motion.  It is therefore appropriate under Code 
5295 to assign a 10 percent evaluation for characteristic 
pain on motion.  There is, however, insufficient evidence to 
warrant assignment of a higher 20 or 40 percent evaluation.  
There is no objective medical or subjective anecdotal 
evidence of muscle spasm or loss of lateral motion, and the 
level of activity described by the veteran does not support a 
finding of severe impairment.  While he did change jobs in 
1976 to avoid strenuous activity, this alone, in the absence 
of more detailed evidence of the actual functional impairment 
due to the low back, is not sufficient to justify an 
evaluation in excess of 10 percent.

There is also no information from this period that would 
provide evidence pertinent to the criteria for rating spine 
problems under Diagnostic Code 5292 (for rating limitation of 
motion of the lumbar spine) or Diagnostic Code 5293 (for 
rating intervertebral disc syndrome).  As such a higher 
rating cannot be awarded under these codes.

Extraschedular evaluation of the low back disability for this 
period is not warranted under 38 C.F.R. § 3.321(b), as there 
is no evidence of such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).

January 30, 1981 to June 8, 1981

Private medical records from O&TS were submitted for the 
period from January 30, 1981 to March 15, 1996.  These 
indicate that the veteran had been hospitalized immediately 
prior to January 30, 1981, but records of the hospitalization 
have no been submitted, making it impossible to establish any 
increase in severity of the low back condition from an 
earlier date.

The records do show that as of January 30, 1981, the 
veteran's service connected low back disability had been 
severely aggravated.  Records document a good deal of spasm 
on the right.  While x-rays continued to show narrowing at 
L5, there was now a unilateral spondylolysis on the right.  
The veteran was on bed rest at home.  In February 1981, spasm 
on the left was noted, along with discomfort on palpation.  
The veteran was to remain out of work.  In early March, the 
treating doctor indicated that the veteran had made a good 
recovery; there was no spasm or tilt, and there was good 
range of motion.  In early April, however, there was a 
recurrence of spasm, and lateral, but not forward, bending 
was limited.  Late April records show additional radicular 
pain consistent with a protruding disc.  The veteran was 
placed back on bed rest, with "no work whatsoever."  There 
was improvement in spasm and lateral bending in May 1981, and 
on June 9, 1981, the doctor stated the veteran "was doing 
quite well" with no back discomfort or spasm and a full 
range of motion.  The Board finds it pertinent that the 
veteran's doctor concluded that the veteran's condition was 
greatly improved.   Specifically, it was found that "[H]e 
has made a full recovery.  At this point, he may be 
discharged to fulltime work."

Subsequent records dated from December 1981 to December 1985 
reveal treatment for other orthopaedic complaints unrelated 
to the service connected low back disability. 

The Board finds that an increased, 40 percent evaluation is 
warranted for chronic low back strain with degenerative disc 
disease from January 30, 1981, to June 8, 1981.  The private 
treatment records clearly establish a severe impairment of 
the function of the lumbar spine.  While there is no finding 
of listing of the spine, osteoarthritic changes, or marked 
limitation of forward bending, there is "a lot" of muscle 
spasm and impaired lateral bending.  Joint space narrowing 
was long established on x-ray, but findings from 1981 also 
note spondylolysis and radicular pain consistent with disc 
problems.  The impairment was so severe that the veteran was 
apparently hospitalized for an unknown period, and was 
verifiably ordered to total bed rest for several weeks.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The increased 
evaluation is warranted from the first day the increased 
disability is documented, January 30, 1981, until the day 
prior to the date that the doctor opined the veteran was 
fully recovered, June 9, 1981.  This is the maximum schedular 
evaluation under Code 5295.  No higher rating is possible 
under Code 5292 (for rating limitation of motion of the 
spine).

Consideration has been given to application of Code 5293, to 
evaluate symptoms of intervertebral disc syndrome, for this 
period, but no advantage to the veteran is shown.  Code 5293 
provides a higher, 60 percent evaluation only for  
"pronounced" intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.   
Here, the radicular, disc-related symptoms were noted only 
once, and could not be viewed as pronounced.  The spasm 
appears to have been intermittent and inconsistent as to 
location and severity.  There was no finding of absent ankle 
jerk and no showing that the veteran had little intermittent 
relief.  Symptoms of disc problems were not pronounced, and 
an evaluation in excess of 40 percent is not warranted under 
Code 5293.

Extraschedular evaluation of the low back disability for this 
period is not warranted under 38 C.F.R. § 3.321(b), as there 
is no evidence of such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  The Board finds that the 
schedule adequately compensates the veteran for this 
transient period of aggravation.

June 9, 1981 to December 16, 1985

Treatment records from O&TS from June 1981 to December 1985, 
as noted above, reveal no treatment for or complaints of low 
back difficulties.  Treatment was provided from December 1981 
to March 1982 for problems associated with a right shoulder 
and arm injury.  The veteran fell down the stairs.  He did 
not allege any back injury or pain at that time.  

The veteran has provided no other private medical record 
showing treatment for or complaints related to his low back 
during this period.  The veteran has stated he was not 
treated at VA until the mid-1990's.  

The veteran has stated that he continued to have back pain 
and problems, including during this period, but that he did 
not seek treatment or document his problems because he has a 
high pain tolerance and is not a complainer.  At both a 
January 2004 hearing before a decision review officer and the 
November 2004 videoconference hearing before a Veterans Law 
Judge, the veteran stressed that between 1981 and 1985, 
doctors at O&TS had treated him.  He identified no other 
providers.

The evidence of record, however, cannot support an assignment 
of an evaluation in excess of 10 percent for the period of 
June 9, 1981, to December 16, 1985.  Simply put, there is no 
medical evidence of any functional impairment of the low back 
at all.  There is no contemporaneous documentation of 
complaints of back pain or problems.  While the Board accepts 
as credible the veteran's current reports of pain over that 
period, no higher evaluation can be assigned in the absence 
of corroborating evidence showing manifestations such as 
spasm.

Extraschedular evaluation of the low back disability for this 
period is not warranted under 38 C.F.R. § 3.321(b), as there 
is no evidence of such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).

Effective Date of Entitlement to TDIU

The currently assigned effective date of entitlement to TDIU 
of December 17, 1985, reflects the fist day after the last 
day on which the veteran worked.  Medical records reflect 
that on December 16, while cleaning a ventilation system at 
work, he fell off a ladder and re-injured his back.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Age and nonservice 
connected disabilities should not be considered in 
determining entitlement to TDIU.

As an initial matter, the Board notes that the veteran did 
not meet the basic schedular eligibility requirements under 
December 17, 1985.  His sole service connected disability is 
the chronic low back strain with degenerative disc disease, 
which was not rated as 60 percent disabling until December 17 
1985.  Evaluations for the prior periods are discussed above.

Therefore, schedular entitlement to TDIU cannot be legally 
established prior to December 17, 1985.

Even though a veteran does not meet the schedular criteria 
for consideration of unemployability under 38 C.F.R. 
§ 4.16(a), it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b).  

In earlier decisions, the RO and Board had failed to address 
possible extraschedular entitlement to TDIU under 38 C.F.R. 
§ 4.16(b).  By way of the Court Order and Joint Motion for 
Remand, the Board has now been directed to do so by the 
Court.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
 See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The RO determined in a November 2007 supplemental statement 
of the case that the veteran's case did not warrant referral 
to the Director because the evidence established that he was 
working full time prior to December 17, 1985.

The record does very clearly show that the veteran was self 
employed from 1976 to 1985.  He owned and operated a 
restaurant or refreshment stand.  The veteran has supplied a 
Social Security earnings statement, which shows that his 
earnings dropped between 1976 and 1977 due to the change in 
jobs.  He did continue to work, a fact he repeated frequently 
to both VA and private examiners and reported on several VA 
Form 21-8940's, Veteran's Application for Increased 
Compensation Based on Unemployability.

The veteran now argues, however, that since 1976, although he 
was working, it was not at substantially gainful employment.  
"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides." 
 Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "Marginal employment shall 
not be considered substantially gainful employment."  The 
regulation goes on to define marginal employment as when the 
earned annual income does not exceed the poverty level.  
38 C.F.R. § 4.16(a).  The Board notes that the earnings 
reported by the Social Security Administration exceed the 
poverty level for each year until 1981, which establishes 
that the veteran was working at substantially gainful 
employment until at least that time.

As was discussed above, for approximately 5 months in 1981, 
the veteran did not work due to a temporary aggravation of 
his service connected disability.  However, he then returned 
to work, with no indication he scaled back hours or activity.  
He sustained another, unrelated and nonservice connected 
injury in December 1981, and worked only part time for 
approximately 3 months while his shoulder healed.  O&TS 
treatment records indicate that at the end of March 1982, he 
was discharged from care, without restriction.  Again, there 
is no indication of impairment of his occupational 
functioning on his return to work.  Although the Social 
Security earnings statement indicates a precipitous drop in 
income starting in 1981, as a self-employed individual this 
would reflect a profit or loss for the business, and is not 
necessarily indicative of the ability of the veteran to work.

In light of the medical evidence showing only short period 
when the veteran did not work due to service connected 
disability, the statements of treating doctors that the 
veteran was released from care without limitation, and the 
veteran's own statements that he continued to work through 
December 1985, there is insufficient evidence to establish 
that the veteran was unemployable due to service-connected 
disability prior to December 17, 1985.  In fact, the evidence 
indicates he did work during the vast majority of that 
period.  Referral to the Director of Compensation and Pension 
Services for extraschedular consideration of entitlement to 
TDIU prior to December 17, 1985, is not warranted.


ORDER

An evaluation in excess of 10 percent for chronic low back 
strain with degenerative disc disease from September 25, 
1968, to January 29, 1981, is denied.

An evaluation of 40 percent for chronic low back strain with 
degenerative disc disease from January 30, 1981, to June 8, 
1991, is granted, subject to the law and regulations 
governing payment of monetary benefits.

An evaluation in excess of 10 percent for chronic low back 
strain with degenerative disc disease from June 9, 1981, to 
December 16, 1985, is denied.

An effective date earlier than December 17, 1985, for 
entitlement to TDIU, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


